Citation Nr: 0613164	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  05-18 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for asbestos exposure.

4.  Entitlement to service connection for radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service in the U.S. Navy from 
May 1944 to June 1946.  He enlisted for three years in the 
U.S. Marine Corps in April 1947, but received an undesirable 
discharge in November 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied service connection for bilateral hearing 
loss, degenerative disc disease of the lumbar spine, asbestos 
exposure, and radiation exposure.  The veteran was scheduled 
for a March 2006 Board hearing, but did not appear or 
indicate any desire to re-schedule.

On April 28, 2006, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability was not diagnosed 
within one year of discharge from service, or for many years 
thereafter.

2.  There is no probative medical evidence of record relating 
the veteran's current lumbar spine disability to service.

3.  The record does not show that the veteran was exposed to 
radiation in service; and the conditions he claims are 
related to radiation exposure are not otherwise shown to be 
related to service.

4.  The record does not show that the veteran was exposed to 
asbestos in service; and the conditions he claims are related 
to asbestos exposure are not otherwise shown to be related to 
service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by service, nor may its incurrence or aggravation 
therein be presumed.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A kidney disorder, tumors, and aortic valve disorder were 
not incurred in or aggravated by service, nor may their 
incurrence or aggravation therein be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2005).

3.  Aortic stenosis, impacted cerumen, hyperlipidemia, atrial 
fibrillation, affective psychoses, benign hypertension, 
lumbago, and actinic keratosis were not incurred in or 
aggravated by service, nor may their incurrence or 
aggravation therein be presumed.  38 U.S.C.A. §§ 1110, 1112, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005); VAOPGCPREC 4-2000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an August 2004 VA letter, prior 
to the November 2004 rating decision.  The veteran was 
notified of the evidence necessary to substantiate service 
connection for degenerative disc disease of the back, 
asbestos exposure, and radiation exposure.  The RO also 
notified the veteran of the responsibilities of VA and the 
veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to submit any other evidence he considered relevant 
to his service connection claims, or alternatively to advise 
VA so that VA could help by getting that evidence.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
August 2004 letter did not provide the veteran with notice of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, since no 
disability ratings or effective dates for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

In the November 2004 rating decision and May 2005 statement 
of the case, the RO notified the veteran of the laws and 
regulations pertaining to service connection and provided a 
detailed explanation why service connection was not warranted 
for degenerative disc disease of the lumbar spine, radiation 
exposure, and asbestos exposure under the applicable laws and 
regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from June 2003 to October 
2004, and private medical records dated in November 1999 and 
September 2002.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has a current diagnosis of degenerative 
disc disease of the lumbar spine, as discussed below, there 
is no evidence that this condition was incurred in or 
aggravated by service.  Moreover, there is no evidence of 
radiation or asbestos exposure in service or any evidence the 
conditions he claims are due to radiation or asbestos 
exposure are otherwise related to service.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  Degenerative disc disease of the lumbar spine

Initially, the evidence shows a current lumbar spine 
disability.  A November 1999 private X-ray examination report 
shows an impression of rather severe degenerative disc 
disease in the lumbar spine, greatest at L3-4, but also at 
L4-5.   

The evidence, however, does not show any in-service 
incurrence of a lumbar spine disability.  The veteran's spine 
was found normal at entry into service in May 1944 and at 
discharge in June 1946; and there are no in-service findings 
of back injury or treatment.  

There also is no probative evidence relating the veteran's 
current lumbar spine disability to service.  The first and 
only finding relating to the back after service is the 
aforementioned note on the November 1999 private x-ray 
examination report, which is more than 50 years after 
service; thus service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  A 
handwritten note on the private X-ray report stated "I 
believe this could be one of several medical problems cause 
by radiation exposure." [sic].  There is no signature and no 
indication that the note was written by the private 
physician.  Moreover, even if the note was signed by a 
physician this opinion would be merely speculative.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative).  Additionally, there is no evidence 
of continuity of symptomatology of his back from service or 
during the more than 50 years before any current back 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Although the veteran has argued that his current lumbar spine 
disability is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the fact that there is no probative medical evidence of 
record, relating his current lumbar spine disability to 
service.

In sum, the preponderance of the evidence is against the 
service connection claim for a lumbar spine disability; and 
the claim is denied.  The Board has considered the benefit-
of-the-doubt doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Radiation exposure

The veteran contends that he was exposed to radiation in 
service while aboard the USS Reform AM 286, which docked in 
Nagasaki City in September 1945, three months after the 
atomic bomb was dropped.  He further contends that he 
presently has kidney infection, tumors on his shoulder and 
neck, aortic valve disorder, and degenerative disc disease of 
the spine, as a result of this exposure.

VA regulations provide service connection for specific 
diseases for radiation-exposed veterans as a result of onsite 
participation in a radiation-risk activity. 38 C.F.R. § 
3.309(d). "Radiation-risk activity" is defined to mean: 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period August 6, 1945, to 
July 1, 1946. See 38 C.F.R. § 3.309(d)(3)(iv)-(vii).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(iv).

The Bureau of Naval Personnel sent the veteran a letter in 
June 1959, indicating that their records showed he 
participated in minesweeping operations in the East China Sea 
during the period from September 1945 to November 1945, while 
serving on the USS Reform (AM-286).  Upon review, there is no 
probative evidence that the USS Reform docked in Nagasaki or 
that the veteran's unit was involved in the occupation of 
Nagasaki or Hiroshima.  The veteran also submitted Internet 
articles on the USS Reform (AM-286) and the bombing of 
Nagasaki, but there is no mention in the articles that the 
USS Reform docked at Nagasaki.  There also is no record, nor 
does the veteran contend, that he was involved in onsite 
testing of nuclear devices, was a prisoner of war in Japan.  
Therefore, based on review, there is no probative evidence 
that the veteran was exposed to radiation in service.  See 38 
C.F.R. § 3.309(d)(3)(ii).  The Board further notes that even 
if the record showed in-service radiation exposure, kidney 
disorders, degenerative disc disease, general tumors of the 
neck and shoulder, and aortic valve disorders are not 
radiogenic diseases or presumptively related to radiation 
exposure.  See 38 C.F.R. §§ 3.309 (d), 3.311 (b)(2).  An 
unsigned November 1999 statement that the veteran's lumbar 
spine disability could be caused by radiation exposure is not 
shown to be written by a physician; and even so, would not be 
a probative medical opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition found too 
speculative).  

Moreover, there is no medical evidence otherwise relating the 
veteran's claimed conditions to service.  The service medical 
records are negative for any treatment of the lumbar spine, 
kidney, heart, or tumors; thus, there is no evidence of any 
in-service incurrence of these disabilities.  While private 
treatment reports dated in November 1999 and September 2002 
show treatment for a lumbar spine disability and removal of 
kidney stones, respectively; and an October 2004 VA 
outpatient treatment report notes that the veteran's problem 
list includes aortic stenosis; there is no medical evidence 
that any of these disabilities are related to service.  The 
first sign of these conditions, as reflected in the record, 
is more than 50 years after service; as such, there is no 
basis for presumptive service connection.  See 38 C.F.R. 
§§ 3.307, 3.309.  Additionally, there is no evidence of 
continuity of symptomatology of these disabilities from 
service or during the more than 50 years before any of these 
disabilities were shown.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  Furthermore, tumors of the neck and shoulder are 
not presently shown in any of the medical records; and 
service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the veteran has argued that his current disorders of 
the kidney, aortic valve, and tumors of the neck and shoulder 
are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
present tumors, or any probative relationship between the 
veteran's lumbar spine disability, kidney problems, or aortic 
valve and service.

In sum, the preponderance of the evidence is against the 
service connection claim for radiation exposure; and the 
claim is denied.  The Board has considered the benefit-of-
the-doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Asbestos exposure

The veteran contends that he was exposed to asbestos in 
service from insulation on the USS Reform.  He further 
contends that all of his present medical problems are related 
to this exposure.

As to claims involving service connection for asbestos-
related diseases, there are no special statutory or 
regulatory provisions.  However, the VA Adjudication 
Procedure Manual, M21-1 (M21-1), and opinions of the United 
States Court of Appeals for Veterans Claims (CAVC) and 
General Counsel provide guidance in adjudicating these 
claims.

VA must determine whether military records demonstrate 
asbestos exposure during service, and, if so, determine 
whether there is a relationship between asbestos exposure and 
the claimed disease. M21-1, Part VI, 7.21(d)(1).  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. M21- 1, Part VI, 7.21(a)(1).  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. M21-1, Part VI, 7.21(c).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, and military 
equipment, etc. M21-1, Part VI, 7.21(b)(1). See VAOPGCPREC 4-
2000.

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

The service personnel records show the veteran served on the 
USS Reform, but there is no indication that there was 
asbestos in the insulation.  There also is no probative 
evidence he had a major occupation in service involving 
exposure to asbestos.  As such, the personnel records do not 
show any evidence of in-service asbestos exposure.  Moreover, 
none of the medical evidence of record shows any findings of 
asbestosis, pleural effusions, fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, or 
cancer of the gastrointestinal tract.  Thus, even if the 
veteran was exposed to asbestos in service, he does not have 
any present disabilities, which are considered to be related 
to asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Additionally, the disabilities the veteran claims are related 
to asbestos exposure are not otherwise shown to be service-
connected.  An October 2004 VA outpatient treatment report 
shows that the veteran's problem list includes aortic 
stenosis, impacted cerumen, hyperlipidemia, atrial 
fibrillation, affective psychoses, benign hypertension, 
lumbago, and actinic keratosis.  Private treatment reports 
dated in November 1999 and September 2002 also show a lumbar 
spine disability and kidney stone removal, respectively.  The 
service medical records are negative for treatment of any of 
these disabilities.  Furthermore, the first sign of these 
conditions, as reflected in the record, is more than 50 years 
after service; as such, there is no basis for presumptive 
service connection.  See 38 C.F.R. §§ 3.307, 3.309.  
Additionally, there is no evidence of continuity of 
symptomatology of these disabilities from service or during 
the more than 50 years before any of these disabilities were 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Although the veteran has argued that his current disorders 
are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between the veteran's current disabilities and 
service.

In sum, the preponderance of the evidence is against the 
service connection claim for asbestos exposure; and the claim 
is denied.  The Board has considered the benefit-of-the-doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for asbestos exposure is 
denied.

Entitlement to service connection for radiation exposure is 
denied.

REMAND

A review of the file shows that the veteran never was 
furnished with a VA letter outlining the applicable duty to 
notify and duty to assist provisions of the VCAA, concerning 
his claim for entitlement to service connection for bilateral 
hearing loss.  As such, the veteran should be provided with 
the requisite notification letter, including the new 
provisions under the duty to notify required under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Specifically, the veteran must be informed 
(1) of the information and evidence not of 
record that is necessary to establish 
entitlement to service connection for 
bilateral hearing loss, (2) of the 
information and evidence that VA will seek 
to provide, (3) of the information and 
evidence that the veteran is expected to 
provide, and (4) request that the veteran 
provide any evidence in his possession 
that pertains to the claim.  The veteran 
also must be informed of the appropriate 
time limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Veterans Benefits 
Act of 2003, 38 U.S.C. §§ 5109B, 7112.  In 
addition, the veteran must be informed of 
the additional elements, including degree 
of a disability rating and effective date 
of the award of benefits.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


